DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending and have been examined.
Information Disclosure Statement

The information disclosure statement (IDS) was submitted on 03/22/2018 and 03/27/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The present application was filed on 01/04/2018 and is a U.S. National Phase of Application No.  PCT/JP2016/069647 (filed on 07/01/2016), which claims foreign priority to Application No. JP2015/142175 (filed on 07/16/2015).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 is rejected under 35. U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim could be considered software per se.



Regarding Claim 13,
Claim 13 recites “a program”.  Paragraph 0894 of specification states “Next, a series of processes described above can be performed by hardware or software. In a case where a series of processes is performed by software, a program constituting the software is installed in a general-purpose computer or the like”, which clearly indicates that a program is software.  The broadest reasonable interpretation of claims drawn to “a program”, in view of the present specification, covers a non-statutory embodiment and must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.   See Gottschalk v. Benson, 409 U.S. at 72 (computer program per se).  Under broadest reasonable interpretation, the “program” recited in claim 13 encompasses a computer program, which is not a process, machine, manufacture, or composition of matter.   A recommended amendment would be to recite “computer program product residing on a non-transitory computer readable medium” (emphasis added).
Claims 1-7 and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, 
Step 1 Analysis:  Claim 1 is directed to a display control device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to a means for displaying a future activity on a display unit based upon historical data related to similar activities.  The following limitation:
a … that  performs display control such that a future life event obtained by predicting the future life event using chronological data related to a life event is displayed … in a chronology on the basis of a score at which the life event occurs

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the 
Regarding Claim 2, 
Step 1 Analysis:  Claim 2 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 1. The claim further recites wherein the control unit performs the display control such that an occurrence condition that another life event occurs from a predetermined life event is further displayed. Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the 
Regarding Claim 3, 
Step 1 Analysis:  Claim 3 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 2. The claim further recites wherein the score is re-calculated in accordance with selection of the occurrence condition. Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 4, 
Step 1 Analysis:  Claim 4 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 1. The claim further recites wherein the control unit performs the display control such that the score at which the life event occurs is further displayed. Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 5, 
Step 1 Analysis:  Claim 5 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 1. The claim further recites wherein the life event is a life event of a person, an assembly of persons, a thing formed by the assembly of persons, or an object. Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 6, 
Step 1 Analysis:  Claim 6 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 1. The claim further recites wherein the future life event is predicted using a model having a network structure in which learning is performed using the chronological data related to the life event. Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 7, 
Step 1 Analysis:  Claim 7 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 6. The claim further recites wherein the future life event is predicted using a subset model which is a part of the model. Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Regarding Claim 9, 
Step 1 Analysis:  Claim 9 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 6. The claim further recites wherein the model is a hidden Markov model (HMM). Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 10, 
Step 1 Analysis:  Claim 10 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 9. The claim further recites wherein the subset model is a subset HMM constituted by a state obtained by clustering states of the HMM, searching for a cluster to which each sample of the chronological data related to the life event belongs as an associated cluster to which the chronological data belongs using a Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 11, 
Step 1 Analysis:  Claim 11 is directed to a device, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: The claim recites the display control device according to claim 7. The claim further recites a predicting unit that predicts the future life event using the subset model. Nothing in the claim elements precludes these steps from practically being performed in the mind.  
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Regarding Claim 12, 
Step 1 Analysis:  Claim 12 is directed to a display control method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: The claim is directed to a means for displaying a future activity on a display unit based upon historical data related to similar activities.  The following limitation:
performing display control such that a future life event obtained by predicting the future life event using chronological data related to a life event is displayed … in a chronology on the basis of a score at which the life event occurs

Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements that are mere instructions to implement an abstract idea on a computer, or merely uses a computer as tool to perform an abstract idea.  See MPEP 2106.05(f).  The additional element(s) of “display control device”, “control unit”, and “display unit”, as drafted, are reciting generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (US 2011/0137835 A1).
Regarding Claim 1 and analogous Claims 12 and 13,
Ito et al. teaches a display control device, comprising: a control unit (paragraph 0043, “The information processing system in FIG. 1 includes an information processing device 1, a display device 2, and a remote controller 3…” teaches remote controller [control unit])
that performs display control [a display control method] such that a future life event obtained by predicting the future life event using chronological data related to a life event (paragraph 0045, “The remote controller 3 generates a viewing log every time the user performs a viewing operation, such as a channel-selecting operation, which is an operation for viewing a program (television program) using the display device 2. The viewing log includes information representing content of the viewing operation and information of date, time, and day of the week of the performed viewing operation” teaches performed viewing operation of user [life event], teaches viewing log [chronological data]; paragraph 0053, “By predicting an occurrence probability of each state up to predetermined time in the future using the viewing behavior model with the current viewing state of the user as the starting point, the information processing device 1 predicts the viewing behavior of the user at the predetermined time. For example, a number of a channel to be selected by the user at the predetermined in the future is predicted as the viewing behavior of the user” teaches predicting a channel to be selected by the user in the future [predicting future life event])
is displayed on a display unit (paragraph 0043, “The information processing system in FIG. 1 includes an information processing device 1, a display device 2, and a remote controller 3. The display device 2 is a television receiver including a display section such as a liquid crystal display (LCD) and is connected with the information processing device 1 by a High-Definition Multimedia Interface (HDMI) cable or the like” teaches a television receiver including a display section [display unit])
in a chronology on the basis of a score at which the life event occurs (paragraph 0066, “ When the viewing behavior represented by the state ID supplied from the viewing behavior prediction section 18 is a behavior of selecting a channel, the display control section 19 refers to the EPG data stored in an EPG data storage section 20 to specify the program predicted to be viewed upon selection of the channel. The display control section 19 acquires information relating to the specified program predicted to be viewed from the EPG data and causes the display device 2 to display the information” teaches state ID as score at which the life event occurs; paragraph 0175, “A sequence of the processes described above may be executed with hardware or may be executed with software. When the sequence of the processes is executed by software, a program included in the software is installed on a computer built in dedicated hardware, a general-purpose personal computer, or the like from a program recording medium” teaches a program that causes a computer to function as a control unit that performs display control regarding a predicted future life event).
Regarding Claim 2,
	Ito et al. teaches the display control device of claim 1.
	Ito et al. further teaches wherein the control unit performs the display control such that an occurrence condition that another life event occurs from a predetermined life event is further displayed (paragraph 0065, “Specifically, with the starting point being the viewing state of the user at current time T (T>0) represented by the state ID supplied from the viewing state recognition section 17, the viewing behavior prediction section 18 determines the viewing behavior of which the occurrence probability in an N-th viewing operation step (N>0) from the time T is maximum as a prediction result. The viewing behavior of which the occurrence probability is greater than or equal to a predetermined threshold value in the N-th viewing operation step (N>0) from the time T may be determined as the prediction result. The viewing behavior section 18 outputs the state ID representing the predicted viewing behavior to a display control section 19”  teaches the viewing behavior at which occurrence probability (score) in the N-th viewing step from current viewing time T is greater than some predetermined threshold representing predicted result [occurrence condition that another life event occurs from a predicted life event]; paragraph 0160, “Note that instead of prohibiting the prediction when there is not regularity in the viewing pattern of the user, it may be such that the prediction is permitted and information such as the reliability of the prediction result according to a value of the likelihood or the entropy is displayed together with the information relating to the program which is specified based on the prediction result”  teaches displaying reliability of predicted result along with predicted result  [occurrence condition that another life event occurs from a predicted life event is further displayed]).
Regarding Claim 3,
Ito et al. teaches the display control device of claim 2.
	Ito et al. further teaches wherein the score is re-calculated in accordance with selection of the occurrence condition (paragraph 0065, “Specifically, with the starting point being the viewing state of the user at current time T (T>0) represented by the state ID supplied from the viewing state recognition section 17, the viewing behavior prediction section 18 determines the viewing behavior of which the occurrence probability in an N-th viewing operation step (N>0) from the time T is maximum as a prediction result. The viewing behavior of which the occurrence probability is greater than or equal to a predetermined threshold value in the N-th viewing operation step (N>0) from the time T may be determined as the prediction result. The viewing behavior section 18 outputs the state ID representing the predicted viewing behavior to a display control section 19”  teaches recalculating the state ID [score] representing the predicted viewing behavior of which occurrence probability is greater than or equal to a predetermined threshold value in the N-th viewing operation from the current time T [selection of the occurrence condition]). 
Regarding Claim 4,
Ito et al. teaches the display control device of claim 1.
	Ito et al. further teaches wherein the control unit performs the display control such that
the score at which the life event occurs is further displayed (paragraph 0065, “… The viewing behavior section 18 outputs the state ID representing the predicted viewing behavior to a display control section 19”  teaches the state ID representing the predicted viewing behavior [score at which the life event occurs] ultimately being displayed).
Regarding Claim 5,
Ito et al. teaches the display control device of claim 1.
	Ito et al. further teaches wherein the life event is a life event of a person, an assembly
of persons, a thing formed by the assembly of persons, or an object (paragraph 0045, “The remote controller 3 generates a viewing log every time the user performs a viewing operation, such as a channel-selecting operation, which is an operation for viewing a program (television program) using the display device 2. The viewing log includes information representing content of the viewing operation and information of date, time, and day of the week of the performed viewing operation” teaches the user performing a viewing operation [life event of a person]).
Any limitation that recites “or” has been interpreted as requiring one of the alternatives and not all of the alternatives. 
Regarding Claim 6,
Ito et al. teaches the display control device of claim 1.
	Ito et al. further teaches wherein the future life event is predicted using a model having
a network structure in which learning is performed using the chronological data related to the life event (paragraph 0047, “The information processing device 1 receives the viewing log which is the time series data sent from the remote controller 3 and learns the viewing behavior of the user as a stochastic state transition model based on the received viewing log. A viewing behavior model, i.e., the stochastic state transition model in which the viewing behavior of the user is modeled, is learned using the viewing log stored within a predetermined period such as, for example, 3 months” teaches learning of viewing behavior model [model having a network structure] being performed using the viewing log [chronological data related to life event]; paragraph 0050, “By predicting an occurrence probability of each state up to predetermined time in the future using the viewing behavior model with the current viewing state of the user as the starting point, the information processing device 1 predicts the viewing behavior of the user at the predetermined time. For example, a number of a channel to be selected by the user at the predetermined in the future is predicted as the viewing behavior of the user” teaches predicting an occurrence probability of each state up to predetermined time in the future using viewing behavior model [wherein the future life event is predicted using a model having a network structure]).
Regarding Claim 9,
Ito et al. teaches the display control device of claim 6.
Ito et al. further teaches wherein the model is a hidden Markov Model (paragraph 0048, “As the viewing behavior model, the stochastic state transition model including a hidden state, such as a multi-stream ergodic hidden Markov model (HMM), may be employed…” teaches the viewing behavior model as a multi-stream ergodic hidden Markov model [wherein the model is a hidden Markov Model]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2011/0137835 A1) in view of Khreich et al.  (“A survey of techniques for incremental learning of HMM parameters”).
Regarding Claim 7,
Ito et al. teaches the display control device of claim 6.
Ito et al. does not appear to explicitly teach wherein the future life event is predicted using a subset model which is a part of the model.
Khreich et al. teaches wherein the future life event is predicted using a subset model which is a part of the model (p. 106, section 1, paragraph 2 “ … HMMs have been applied either to anomaly detection, to model normal patterns of behavior, or in misuse detection, to model a predefined set of attacks…” and p. 127, section 5.2, paragraph 3 “ … An incremental Boolean combination of ensembles of HMMs (EoHMMs) have been proposed to overcome knowledge corruption with a single HMM system. When a new block of data becomes available, a pool of HMMs is generated and combined to previously-generated HMMs. The HMMs are trained from each new data block with different number of states and initializations, which allows to capture different underlying structures of the data and hence increases diversity among pool members. The responses from these newly-trained HMMs are then combined with those of the previously-trained HMMs…” teaches normal pattern of behavior [life event] being predicted using incremental Boolean combination of ensembles of HMMs [subset model] in which incremental Boolean combination of ensembles of HMMs [subset model] are eventually combined with previously generated HMMs [the model] and predicted responses from the incremental Boolean combination of ensembles of HMMs [subset model] are combined with predicted results from previously-trained HMMs [the model].
Ito et al. and Khreich et al. are considered analogous art because they are directed towards modeling time-series data pertaining to real-world phenomena.
In view of the teachings of Ito et al. it would have been obvious for a person of ordinary skill in the art to apply the teachings of Khreich et al. at the time the application was filed in order to efficiently acquire additional training data from the environment at a future time after a model has been trained and deployed for operations and sustain a high level of performance while bounding the memory requirements (cf. Khreich et al., p. 106, section 1, paragraph 4, “… The ability to efficiently adapt HMM parameters in response to newly-acquired training data, through incremental learning, is therefore an undisputed asset for sustaining a high level of performance. Indeed, refining a HMM to novelty encountered in the environment may reduce its uncertainty with respect to the underlying data distribution”. The Examiner notes that a person of ordinary skill in the art would find a suggestion to perform this type of analysis since Ito et al. discloses this as a necessary activity for the taught invention (cf. Ito et al., paragraph 0103 “The viewing state recognition section 17 applies a Viterbi method with respect to the viewing behavior model (HMM) obtained through learning to obtain a maximum-likelihood path which is a                         
                            
                                
                                    x
                                    =
                                    
                                        
                                            x
                                        
                                        
                                            1
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            x
                                        
                                        
                                            2
                                        
                                    
                                    ,
                                     
                                    …
                                     
                                    
                                        
                                            x
                                        
                                        
                                            T
                                        
                                    
                                
                            
                        
                     obtained from the viewing log being observed …” ).
Regarding Claim 8,
Ito et al. in view of Khreich et al. teaches the display control device of claim 7.
Ito et al. does not appear to explicitly teach wherein the subset model is updated by learning using the chronological data related to the life event, and the model is updated using the updated subset model.
Khreich et al. further teaches wherein the subset model is updated by learning using the chronological data related to the life event, and the model is updated using the updated subset model (p. 106, section 1, paragraph 2 “ … HMMs have been applied either to anomaly detection, to model normal patterns of behavior, or in misuse detection, to model a predefined set of attacks…” and p. 127, section 5.2, paragraph 3 “ … An incremental Boolean combination of ensembles of HMMs (EoHMMs) have been proposed to overcome knowledge corruption with a single HMM system. When a new block of data becomes available, a pool of HMMs is generated and combined to previously-generated HMMs. The HMMs are trained from each new data block with different number of states and initializations, which allows to capture different underlying structures of the data and hence increases diversity among pool members. The responses from these newly-trained HMMs are then combined with those of the previously-trained HMMs…” teaches training of the incremental Boolean combination of ensembles of HMMs [subset model] using each new data block pertaining to patterns of behavior [wherein the subset model is updated by learning using the chronological data related to the life event] and teaches incremental Boolean combination of ensembles of HMMs combined with previously generated HMMs [the model is updated using the subset model] and predicted 
Ito et al. and Khreich et al. are combinable for the same rationale as set forth above with respect to claim 7. 
Regarding Claim 10,
Ito et al. teaches the display control device of claim 9.
Ito et al. does not appear to explicitly teach wherein the subset model is a subset HMM constituted by a state obtained by clustering states of the HMM, searching for a cluster to which each sample of the chronological data related to the life event belongs as an associated cluster to which the chronological data belongs using a result of clustering the states of the HMM, and clipping a state belonging to the associated cluster from the HMM. 
Khreich et al. teaches wherein the subset model is a subset HMM constituted by a state obtained by clustering states of the HMM (p. 127, section 5.2, paragraph 3 “ … An incremental Boolean combination of ensembles of HMMs (EoHMMs) have been proposed to overcome knowledge corruption with a single HMM system. When a new block of data becomes available, a pool of HMMs is generated and combined to previously-generated HMMs. The HMMs are trained from each new data block with different number of states and initializations, which allows to capture different underlying structures of the data and hence increases diversity among pool members. The responses from these newly-trained HMMs are then combined with those of the previously-trained HMMs…” teaches incremental Boolean combination of ensembles of HMMs [wherein the subset model is a subset HMM constituted by a state obtained by clustering states of the HMM]),
p. 106, section 1, paragraph 2 “ … HMMs have been applied either to anomaly detection, to model normal patterns of behavior, or in misuse detection, to model a predefined set of attacks…” and p. 127, section 5.2, paragraph 3 “ … An incremental Boolean combination of ensembles of HMMs (EoHMMs) have been proposed to overcome knowledge corruption with a single HMM system. When a new block of data becomes available, a pool of HMMs is generated and combined to previously-generated HMMs. The HMMs are trained from each new data block with different number of states and initializations, which allows to capture different underlying structures of the data and hence increases diversity among pool members. The responses from these newly-trained HMMs are then combined with those of the previously-trained HMMs…” teaches generating a pool of HMMs to which each new data block representing normal patterns of behavior belongs [searching for a cluster to which each sample of the chronological data related to the life event belongs as an associated cluster to which the chronological data belongs using a result of clustering the states of the HMM]), 
and clipping a state belonging to the associated cluster from the HMM (p. 123, section 4.2, paragraph 4 “Block-wise algorithms typically require fewer computations than symbol-wise algorithms when learning from a large observation sequence … This is mainly due to fewer update of HMM parameters that is required with block-wise learning algorithms … block-wise algorithms require segmenting the sequence into non-overlapping subsequences using a sliding window of size W …” and p. 123, section 4.2, paragraph 5 “ … while symbol-wise algorithms require T updates of HMM parameters, block-wise algorithms require about T/W updates when learning observation sequence ..” teaches segmenting data blocks into non-overlapping subsequences [clipping a state belonging to the associated cluster from the HMM]).
Ito et al. and Khreich et al. are combinable for the same rationale as set forth above with respect to claim 7. 
Regarding Claim 11,
Ito et al. teaches the display control device of claim 7.
Ito et al. does not appear to explicitly teach a predicting unit that predicts the future life event using the subset model.
Khreich et al. teaches a predicting unit that predicts the future life event using the subset model (p. 106, section 1, paragraph 2 “ … HMMs have been applied either to anomaly detection, to model normal patterns of behavior, or in misuse detection, to model a predefined set of attacks…” and p. 127, section 5.2, paragraph 3 “ … An incremental Boolean combination of ensembles of HMMs (EoHMMs) have been proposed to overcome knowledge corruption with a single HMM system. When a new block of data becomes available, a pool of HMMs is generated and combined to previously-generated HMMs. The HMMs are trained from each new data block with different number of states and initializations, which allows to capture different underlying structures of the data and hence increases diversity among pool members. The responses from these newly-trained HMMs are then combined with those of the previously-trained HMMs…” teaches training of the incremental Boolean combination of ensembles of HMMs [subset model] using each new data block pertaining to patterns of behavior [life event] and teaches incremental Boolean combination of ensembles of HMMs combined with previously generated HMMs and predicted responses from the incremental Boolean 
Ito et al. and Khreich et al. are combinable for the same rationale as set forth above with respect to claim 7. 
Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:  Ide et al. (US 2013/0197890 A1) teaches a a data processing device, a data processing method, and a program which enable prediction to be performed even when there is a gap in the current location data to be obtained in real time.. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAKA CHUKWUMA OKOROH whose telephone number is (571)272-3710.  The examiner can normally be reached on M - F 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/CHIAKA CHUKWUMA OKOROH/Examiner, Art Unit 2125                    
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116